Case 5:17-cv-02541-ODW-SHK Document 52 Filed 08/18/20 Page 1 of 1 Page ID #:382




   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NATHAN VEST,                               Case No. 5:17‐cv‐02541‐ODW (SHK)

  12                                  Plaintiff,
                                                   ORDER ACCEPTING FINDINGS AND
  13                       v.                      RECOMMENDATION OF UNITED STATES
                                                   MAGISTRATE JUDGE
  14    CITY OF ONTARIO, et al.,
  15                                Defendants.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint,
  18   Defendants’ Motion for Summary Judgment, the relevant records on file, and the
  19   Report and Recommendation of the United States Magistrate Judge. No
  20   objections have been filed. The Court accepts and adopts the findings and
  21   recommendation of the Magistrate Judge.
  22         IT IS THEREFORE ORDERED that the Defendants’ Motion for Summary
  23   Judgment is GRANTED and that Judgment be entered dismissing this action with
  24   prejudice.
  25
  26
  27   Dated: August 18, 2020

  28                                         HONORABLE OTIS D. WRIGHT, II
                                             United States District Judge
